                                                                                E-FILED
                                                    Wednesday, 15 May, 2019 01:35:03 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JANE DOE,                         )
                                  )
           Plaintiff,             )
                                  )
     v.                           )     No. 18-cv-3191
                                  )
RICHARD MacLEOD, et al.,          )
                                  )
           Defendants.            )

                                OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Jane Doe’s Motion to

Compel the Illinois Department of Corrections (Department) to Produce

Material Responsive to the January 11, 2019 Subpoena (d/e 25) (Motion).

For the reasons set forth below, the Motion is ALLOWED in part and

DENIED in part.

                             BACKGROUND

     Plaintiff Doe alleges that she was incarcerated in the Logan

Correctional Center (Logan) in Logan County, Illinois from March 2015 to

August 2017. The Complaint states that Defendant Richard MacLeod was

a counselor at Logan. She alleges that in 2016 and 2017 MacLeod

repeatedly sexually assaulted her while she was housed at Logan. She

alleges that when she reported the sexual assaults, she was transferred to
                               Page 1 of 12
Decatur Correctional Center in retaliation for making the report. See

Complaint (d/e 1), ¶¶ 8, 15-35.

     Doe further alleges that Defendant Margaret Burke was Warden of

Logan at the time and Defendant Todd Sexton was a member of Logan’s

Internal Affairs Department. The Complaint alleges the following regarding

Burke and Sexton:

     36.     On information and belief, Ms. Doe’s transfer was
     carried out by defendant Sexton, defendant Warden Burke, and
     other as-yet-unidentified defendants, in retaliation for plaintiff’s
     complaint about Macleod, and with the knowledge that it would
     harmful to plaintiff.

     37. On information and belief, defendant Macleod abused
     other women at Logan in the same way that he abused plaintiff.
     Other IDOC personnel at Logan, including but not limited to
     Sexton, knew as early as February 2017 that Macleod was in
     fact engaging in this pattern of abuse.

     ....

     42.      Likewise, in the manner described more fully above,
     defendants Sexton, Burke and other as-yet-unidentified
     defendants violated Ms. Doe’s right to be free from cruel and
     unusual punishment because they knew that plaintiff’s rights
     were being violated, had the realistic opportunity to intervene to
     prevent or stop the misconduct from occurring, and failed to do
     so. In the alternative, these defendants were on notice of a
     substantial risk of harm to plaintiff and they consciously
     disregarded that risk.

     43.    The misconduct described in this count was objectively
     unreasonable and was undertaken intentionally, with malice and
     knowing disregard for plaintiff’s clearly established

                                  Page 2 of 12
      constitutional rights, and not for any legitimate penological
      purpose.

Complaint, ¶¶36-37, 42-43. Does alleges claims against all three

Defendants for violation of her Eighth Amendment rights to be free from

cruel and unusual punishment and alleges claims against Burke and

Sexton for retaliating against her in violation of her First Amendment rights.

Complaint, Counts I and II.

      On January 11, 2019, Doe served a Subpoena (Subpoena) on the

Department to produce documents. Document Request 13 of the

Subpoena asks for the following:

      13.    All Documents and Communications regarding sexual
      contact, sexual misconduct or sexual assault committed by
      IDOC employees or Logan Correctional Center employees
      against inmates at Logan Correctional Center.

Motion Exhibit Filed Under Seal (d/e 27) (Sealed Exhibits), Exhibit A,

Subpoena, at Subpoena Rider to Illinois Department of Corrections

(Subpoena Rider). The Subpoena defined “Documents” and

“Communications” as follows:

                                 Definitions

      "Document" includes any handwritten, typed, photographed,
      computerized, audio, video, or other graphic matter, regardless
      of how it is printed, stored or reproduced, in your possession,
      custody, and/or control



                                 Page 3 of 12
      "Communication" includes any/all forms of communication,
      including, for example, letters, emails (and any attachments
      thereto), notes, text messages, voicemails, social media
      communications or the like.

Id.

      The Department responded:

      RESPONSE: The Illinois Department of Corrections objects to
      this request to the extent it seeks information that is protected
      by the law enforcement investigatory privilege. See, e.g.,
      Surratt v. Walker, 2010 WL 2670895, *2 (C.D. Ill. Jul. 2, 2010)
      (denying motion to compel subpoena request for "investigative
      files, grievances, reports, log records or lists of inmates who
      reported sexual assault or harassment by officers or staff''
      because disclosure of such information would "invite
      repercussions, or it would at least create in the inmates fear of
      such repercussions " and "discourage inmates from coming
      forward."). "Incorporated under Rule 26(b) of the Federal Rules
      of Civil Procedure, [the law enforcement investigatory privilege]
      serves 'to prevent disclosure of law enforcement techniques
      and procedures, to preserve the confidentiality of sources, to
      protect witnesses and law enforcement personnel, to safeguard
      the privacy of individuals involved in an investigation, and
      otherwise prevent interference with an investigation."' Castor v.
      Brown's Chicken and Pasta, Inc., 314 Ill. App. 3d 542, 544
      (2000) (quoting Hernandez v. Longini, 1997 WL 754041,
      *3-*4 (N.D. Ill. Nov. 13, 1997)). The Illinois Department of
      Corrections objects to producing documents received from,
      sent to, or created at the request of the Illinois State Police or
      the Logan County State's Attorney's Office which concern an
      ongoing investigation. The Illinois Department of Corrections
      objects to producing documents received from, sent to, or
      created at the request of the Illinois State Police or the Logan
      County State's Attorney's Office which concern an ongoing
      investigation. The Illinois Department of Corrections further
      objects to this request because it is vague, overbroad in scope,
      seeks information wholly irrelevant to the claims in this case,
      and is disproportional to the needs of this case. It is unclear
                                Page 4 of 12
      how the Illinois Department of Corrections could discern and
      identify every communication and document that may be
      related to sexual misconduct or sexual assault committed by
      IDOC or Logan Correctional employees without speaking with
      every offender and correctional employee. This request poses
      an undue burden on the Illinois Department of Corrections.

      Documents Bates stamped IDOC Subpoena 000008-000009,
      000011, 000013-000036, and a CD, have been withheld based
      on the investigatory privilege. See Illinois Department of
      Corrections Privilege Log.

      Subject to and without waiving said objections, the Illinois
      Department of Corrections will produce the Checklist for File
      Initiation Report, Bates stamped 000001, the Investigational
      Interview of [Jane Doe], Bates stamped IDOC Subpoena
      000002- 000003, and Incident Reports, Bates stamped IDOC
      Subpoena 000004-000007, Email, Bates stamped IDOC
      Subpoena 000010, Letter from the Illinois State Police, Bates
      stamped IDOC Subpoena 000012, and Illinois Times article,
      Bates stamped 000037.

Sealed Exhibits, Exhibit B, Illinois Department of Corrections’ Response to

Plaintiff’s January 11, 2019 Subpoena, at 11.

      Doe asks the Court to overrule the Department’s relevance and

undue burden objections. Doe states that the parties have resolved the

Department’s investigative privilege claims. Motion attached Memorandum

in Support of Plaintiff’s Motion to Compel the Illinois Department of

Corrections to Produce Material Responsive to the January 11, 2019

Subpoena (Doe Memorandum), at 4-5 n.2. The Department, however,

asserts the investigative privilege claim in its response. IDOC’s Response

                                Page 5 of 12
to Plaintiff’s Motion to Compel [Doc. 25] (d/e 31) (Response), at 5-6. It

appears the parties need to discuss the privilege claims further before

presenting the issue to the Court. If the parties have not or cannot resolve

this privilege claim, Doe is given leave to file a second motion to address

that issue. At this point, the Court only addresses the relevance and undue

burden objections.

                                 ANALYSIS

      The scope of material that may be sought through a subpoena is as

broad as the scope of discovery generally allowed in civil proceeding. See

Graham v. Casey’s General Stores, 206 F.R.D. 251, 253 (S.D. Ind. 2002).

Thus, a subpoena may seek any non-privileged relevant information that is

proportional to the needs of the case. Information is relevant for discovery

purposes if the information sought appears reasonably calculated to lead to

discovery of admissible evidence. Fed. R. Civ. P. 26(b)(1); see e.g., Pruitt

v. Knight, 2019 WL 1416726, at *1 (S.D. Ind. March 29, 2019). The Court

must quash a subpoena if the subpoena requires disclosure of privileged or

otherwise protected matter or subjects a person to an undue burden. Fed.

R. Civ. P. 45(c)(3)(iii) & (iv). The party opposing discovery generally has

the burden of proving that the requested discovery should be disallowed.

Etienne v. Wolverine Tube, Inc., 185 F.R.D. 653, 656 (D. Kan. 1999);

                                Page 6 of 12
Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 132

F.R.D. 204, 207 (N.D. Ind. 1990); Flag Fables, Inc. v. Jean Ann=s Country

Flags and Crafts, Inc., 730 F. Supp. 1165, 1186 (D. Mass. 1989).

      To determine whether a subpoena imposes an undue burden, the

Court should “weigh the burden to the subpoenaed party against the value

of the information to the serving party.” Amini Innovation Corp., v.

McFerran Home Furnishings, Inc., 300 F.R.D. 406, 409 (C.D. Ca. 2014);

see Northwestern Memorial Hosp. v. Ashcroft, 362 F.3d 923, 927 (7th Cir.

2004). The burden imposed on non-parties is entitled to “special weight” in

performing this calculus. Cusumano v. Microsoft Corp., 162 F.3d 708, 717

(1st Cir. 1998); Mosely v. City of Chicago, 252 F.R.D. 421, 434 (N.D. Ill.

2008). The Court may also consider the burden of the subpoena on

privacy interests of affected. See Malibu Media, LLC v. John Does 1-14,

287 F.R.D. 513, 516 (N.D. Ind. 2012).

      The Department is a non-party but has a vested interest in the

outcome of the case. The Department must indemnify Burke and Sexton

for payment of damages for claims for actions or omissions occurring within

the scope of their employment. 5 ILCS 350/2. The Department, therefore,

is not a truly disinterested third party. Under the circumstances, the Court

finds that the Department is not entitled as much “special” consideration as

                                Page 7 of 12
a truly disinterested third party. Furthermore, the documents sought are

within the possession or control of the Department, not Defendants Burke

and Sexton. Doe may, therefore, properly seek these documents from the

Department by use of the Subpoena.

     Documents regarding other sexual contact, sexual misconduct, and

sexual assaults by Logan employees against Logan inmates (collectively

Sexual Misconduct) are relevant to the claims against Defendants Burke

and Sexton. Doe alleges that Sexton and Burke intentionally or recklessly

allowed a substantial risk of harm to exist that inmates such as Doe would

be subjected to Sexual Misconduct. Information about other Sexual

Misconduct committed by Logan personnel against Logan inmates may be

relevant to show the risk of harm to inmates at Logan, including Doe, from

Sexual Misconduct and Sexton or Burke’s knowledge of such risk of harm.

The evidence of other Sexual Misconduct is relevant. The Department’s

relevance arguments to the contrary are not persuasive.

     The Subpoena Document Request 13, however, is overly broad in

several respects. The request lacks any time limitation. Doe alleges that

MacLeod assaulted her in 2016 and 2017. The Department should be

required to produce only documents reasonably close in time to the alleged

wrongful conduct to show the risk of harm at the time of the assaults and

                               Page 8 of 12
Burke and Sexton’s knowledge of such risk of harm. In addition, Doe’s

definition of “documents” and “communications” are quite broad and would

require the Department to expend significant time and energy to secure

every type of document and communication within those definitions related

to these topics. Finally, the request imposes a burden on other inmates

and Logan personnel. The request seeks highly personal information

about other inmates involved in unrelated allegations of Sexual Misconduct.

The request also seeks personally damaging information about other

Logan personnel accused of Sexual Misconduct unrelated to the claims in

this case. Release of such information could damage the reputations of

Logan personnel even if the accusations were determined to be unfounded.

     Doe asks the Court to modify the request to require production of

relevant information that does not impose an unreasonable burden under

the circumstances. The Court has authority to modify subpoenas to avoid

undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iv). The Court finds that it is

appropriate in this case to modify Subpoena Document Request 13 to

require the Department to produce a limited set of responsive information

that does not impose an undue burden.

     The Court, therefore, limits the time frame of Subpoena Document

Request 13 to responsive non-privileged documents related to Sexual

                                Page 9 of 12
Misconduct from March 1, 2015 to the date of the Subpoena, July 31, 2018.

Doe suggests these dates as appropriate. The Court agrees. Doe alleges

she was assaulted in 2016 and 2017. Documents related to alleged Sexual

Misconduct that occurred from March 2015 to July 2018 should provide

sufficient information to establish the extent of the risk to inmates and the

extent of Burke and Sexton’s knowledge of such risk.

      The Court further limits Subpoena Document Request 13 to non-

privileged documents consisting of: (1) written complaints submitted to

Department employees alleging Sexual Misconduct (Written Complaints);

(2) Department investigatory files of Written Complaints; and (3) all other

Department investigatory files or logs of allegations of Sexual Misconduct

in addition to the allegations set forth in Written Complaints. Doe suggests

that these types of documents would be responsive to this request and

would not impose an undue burden. See Doe Memorandum, at 2. The

Court agrees with her suggestion. Limiting the responsive documents in

this manner should greatly reduce the burden on the Department to collect

responsive documents. The Department will not be put to the burdensome

task of scouring every text and social media posting related to every inmate

and employee.




                                Page 10 of 12
      Finally, the Court directs the parties to prepare an agreed protective

order to protect the documents produced from improper disclosure. The

Department correctly notes that some of the information may include

medical information subject to the Health Insurance Portability and

Accountability Act of 1996 (HIPAA), Pub. L. 104-191, 110 Stat. 1936. Such

information must be protected by a HIPAA qualified protective order. The

Department also correctly notes that the identity of victims and Department

employees in unrelated matters should be protected from disclosure.

Redaction of identifying information, however, is not necessary. The Court

agrees with Doe that redaction may unnecessarily complicate her ability to

ask Burke and Sexton about other allegations of Sexual Misconduct, and

so, frustrate her ability to discover their knowledge of the risk of harm that

Doe faced from possible Sexual Misconduct. The parties should be able to

agree on an appropriate protective order that will prevent improper

disclosure of such information. The parties are directed to prepare an

agreed protective order to limit access and use of the produced documents.

      THEREFORE, IT IS ORDERED that Plaintiff Jane Doe’s Motion to

Compel the Illinois Department of Corrections to Produce Material

Responsive to the January 11, 2019 Subpoena (d/e 25) is ALLOWED in

part and DENIED in part. The Court directs the parties to submit an agreed

                                Page 11 of 12
proposed protective order by May 31, 2019. The Court orders the Illinois

Department of Corrections to produce the documents called for in this

Opinion by June 17, 2019.

ENTER: May 15, 2019


                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                              Page 12 of 12
